UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJuly 2012. Commission File Number: 000-51847 (Translation of registrant's name into English) No.26,Zih Lian Road, Fonghua Village Sinshih Township, Tainan County 744 Taiwan, Republic of China (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.
